         Case 5:18-cr-00227-SLP Document 43 Filed 12/13/18 Page 1 of 1



             IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF OKLAHOMA


Oklahoma City, Oklahoma

Date: December 13, 2018


UNITED STATES OF AMERICA,                       )
                                                )
                           Plaintiff,           )
                                                )
      vs.                                       )      Case No. CR-18-227-SLP
                                                )
JOSEPH MALDANADO-PASSAGE,                       )
                                                )
                           Defendant.           )


ENTER ORDER:

       The Court will conduct a Pretrial Conference, pursuant to Fed. R. Crim. P. 17.1, at
2:30 p.m., on December 27, 2018, in chambers, Room 5011.

THE ABOVE ORDER ENTERED AT THE DIRECTION OF JUDGE SCOTT L.
PALK.

                                         Carmelita Reeder Shinn, Clerk

                                         By: /s/ Marcia J. Davis
                                                Deputy Clerk



Copies to all parties of record
